MEMORANDUM **
Edgar Leonel Lara Juarez, a native and citizen of Guatemala, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252. We review claims of ineffective assistance of counsel de novo. See Castillo-Perez v. INS, 212 F.3d 518, 523 (9th Cir.2000). We deny the petition for review.
Lara Juarez contends that ineffective assistance of counsel led him to withdraw his applications for asylum, withholding of removal and protection under the Convention Against Torture. We reject this claim because, as the BIA noted, he failed to comply with the requirements of Matter of Lozada, 19 I. & N. Dec. 637 (BIA 1988). See Azanor v. Ashcroft, 364 F.3d 1013, 1023 (9th Cir.2004). Further, the alleged ineffective assistance of counsel is not plain on the face of the administrative record. See id.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.